          Case 1:20-cv-01225-DAD-EPG Document 21 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY BANKS,                                       Case No. 1:20-cv-01225-DAD-EPG-HC

12                  Petitioner,                         ORDER DENYING PETITIONER’S
                                                        MOTION FOR DEFAULT
13          v.
                                                        (ECF No. 18)
14   STU SHERMAN,
15                  Respondent.
16

17         Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19         On November 10, 2020, Respondent filed a motion to dismiss the petition. (ECF No. 11).

20 On January 8, 2021, the Court received the instant motion for default, in which Petitioner argues

21 that Respondent did not comply with this Court’s order because Respondent filed a motion to

22 dismiss instead of an answer addressing the merits of Petitioner’s claims. (ECF No. 18).

23         In the September 10, 2020 order to respond, the Court ordered in pertinent part:

24                 1. Within SIXTY (60) days of the date of service of this order,
                      Respondent SHALL FILE a RESPONSE to the Petition. See
25                    Rule 4, Rules Governing Section 2254 Cases; Cluchette v.
                      Rushen, 770 F.2d 1469, 1473-74 (9th Cir. 1985) (court has
26                    discretion to fix time for filing a response). A Response can be
                      made by filing one of the following:
27
                          A.     AN ANSWER addressing the merits of the Petition.
28                        Any argument by Respondent that Petitioner has


                                                    1
          Case 1:20-cv-01225-DAD-EPG Document 21 Filed 01/12/21 Page 2 of 2


 1                       procedurally defaulted a claim SHALL BE MADE in the
                         ANSWER, but must also address the merits of the claim
 2                       asserted.

 3                       B.     A MOTION TO DISMISS the Petition.

 4 (ECF No. 6 at 1–2).

 5         As the Court’s order permitted Respondent to file a motion to dismiss rather than an

 6 answer, the Court finds that default is not warranted. Accordingly, the Court HEREBY ORDERS

 7 that Petitioner’s motion for default (ECF No. 18) is DENIED.

 8
     IT IS SO ORDERED.
 9

10     Dated:    January 12, 2021                         /s/
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
